United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1651
Issued: August 2, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 27, 2012 appellant, through her attorney, filed a timely appeal from February 1
and 2, 2012 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly suspended appellant’s compensation
benefits effective February 1, 2012 due to her failure to attend a scheduled medical examination;
and (2) whether appellant met her burden of proof to establish a recurrence of disability causally
related to her July 7, 2007 employment injury.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the February 2, 2012 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, counsel contends that OWCP failed to consider appellant’s
temporomandibular joint (TMJ) condition and reiterated that she objected to the selection of the
impartial medical examiner, Dr. Jeffrey Sabin, a Board-certified orthopedic surgeon.
FACTUAL HISTORY
OWCP accepted that appellant, then a 33-year-old city carrier, sustained a scalp
contusion, neck sprain and degeneration of cervical intervertebral disc as a result of being rearended in a motor vehicle accident while in the performance of duty on July 7, 2007. She did not
stop work and continued in her date-of-injury position without restrictions.
In a March 22, 2010 report, Dr. Amy Brown, a Board-certified family medicine
physician, provided restrictions of twisting, pushing, pulling, lifting and operating a motor
vehicle for eight hours a day. On March 25, 2010 appellant accepted a full-time modified letter
carrier position with restrictions on twisting, pushing, pulling, lifting and operating a motor
vehicle.3
In an April 5, 2010 report, Dr. Brown diagnosed cervical strain/TMJ and provided
restrictions on sitting, standing, walking, climbing, kneeling, bending/stooping, twisting,
pulling/pushing, simple grasping, fine manipulation, reaching above shoulder and driving a
vehicle. On June 28, 2010 she indicated that appellant’s restrictions were permanent.
On June 22, 2010 appellant accepted a modified city letter carrier position with
restrictions on standing, walking and lifting that limited her working hours to three hours a day.4
On June 25, 2010 appellant, through her attorney, filed a recurrence claim. The
employing establishment noted that, as of June 26, 2010, she began working less than eight hours
a day under the National Reassessment Process (NRP). Appellant also filed claims for wage-loss
compensation for intermittent periods commencing June 26, 2010. On the Form CA-7 claim, an
employing establishment supervisor noted that appellant was working a partial day under NRP.
Time analysis forms signed by employing establishment officials and leave summary forms
indicated that appellant began working less than eight hours a day on June 26, 2010 because
insufficient work was available within her restrictions.
OWCP referred appellant to Dr. Hendrick J. Arnold, III, a Board-certified orthopedic
surgeon, for a second opinion evaluation. In a September 30, 2010 report, Dr. Arnold reviewed
the medical evidence and reported findings of a physical examination. He found no objective
findings in the imaging reports, the documented clinical course or the physical examination to
explain appellant’s prolonged subjective complaints, which were worsening. Dr. Arnold
concluded that she had no residuals of the accepted conditions and was capable of performing
her date-of-injury job for eight hours a day without restrictions.
3

The assignment described the duties as carrier office work, prepare letters and flats for street delivery, process
mail transport equipment for three to four hours a day; other office duties, shred, file, telephones, data entry
undeliverable bulk business mail for one to four hours a day; distribution of letters/flats to box section for four to
five hours a day.
4

The assignment described the duties as casing routes for one to two hours a day.

2

By decision dated January 7, 2011, OWCP denied appellant’s recurrence claim as the
medical evidence did not establish that she continued to have residuals of the accepted
conditions.
On February 2, 2011 appellant, through her attorney, requested a hearing before an
OWCP hearing representative and submitted a March 24, 2011 report by Dr. Brown, who opined
that appellant sustained a neck and jaw injury after being rear-ended at work on July 7, 2007 and
continued to suffer residuals, such as chronic neck pain, headaches and TMJ. On April 7, 2011
Dr. James M. Kennedy, a physician of dental surgery, opined that she suffered injuries to her
TMJs in the motor vehicle accident on July 7, 2007.
On May 10, 2011 a hearing was held via telephone before an OWCP hearing
representative. Appellant provided testimony and the hearing representative held the record
open for 30 days for the submission of additional evidence.
By decision dated July 22, 2011, OWCP’s hearing representative denied appellant’s
recurrence claim on the basis that the medical evidence did not establish that she continued to
have residuals of the accepted conditions.
On October 17, 2011 appellant, through her attorney, requested reconsideration and
submitted a September 29, 2011 report by Dr. Christopher B. Ryan, a Board-certified physiatrist,
who diagnosed cervical rotation and hyperextension injury in the upper cervical spine. Dr. Ryan
stated that there were very dramatic objective findings on physical examination and explained
that this type of rotational injury was never corroborated by x-ray findings or magnetic resonance
imaging (MRI) scanning, unless the injury was so extreme as to cause a fracture-dislocation. He
added that such a condition frequently resulted in a fatality. Thus, it was not surprising that
x-ray findings were minimal. Dr. Ryan indicated that, with such well-developed musculature
and excellent flexibility, even injured, appellant’s physical examination made her look like a
normal individual, unless one looked for specific evidence of an upper cervical or cervicooccipital injury. He concluded that she continued to suffer residuals of her employment injury
which resulted in her inability to perform the essential functions of her job, including lifting,
carrying, driving, twisting and getting into and out of her vehicle.
Appellant also submitted an October 10 to 12, 2011 functional capacity evaluation
indicating that she was capable of part-time, sedentary work for no more than four hours a day
with restrictions on lifting, neck flexion, overhead reaching, twisting of neck, bending of torso,
sitting, static standing and walking.
OWCP referred appellant to Dr. Sabin for an impartial medical examination to resolve
the conflict between Drs. Arnold and Ryan. The appointment was scheduled for December 9,
2011 at 3:00 p.m.
On December 7, 2011 appellant, through her attorney, objected to the selection of
Dr. Sabin. Counsel argued that it did not appear that Dr. Sabin was selected by independent
rotation based on her zip codes and indicated that there were other Board-certified orthopedists
that were closer to her in the area.

3

By notice of proposed suspension dated December 9, 2011, OWCP indicated that it had
been informed that appellant had not kept her appointment with Dr. Sabin. It notified her that
she had 14 days to show good cause for her failure to keep the scheduled appointment or her
entitlement to compensation would be suspended in accordance with 5 U.S.C. § 8123(d). That
same day, appellant called OWCP and stated that she was cancelling her scheduled appointment
because her daughter was sick and also that she would probably be moving out of state soon.
In a December 14, 2011 letter to appellant’s attorney, OWCP stated that it had considered
the objection and indicated that the selection of Dr. Sabin would not be changed. It explained
that not all Board-certified specialists in her area had contracted with OWCP to perform
impartial medical examinations.
By notice of proposed suspension dated December 14, 2011, OWCP notified appellant
that a future relocation out-of-state was not a valid reason for refusing to submit to a scheduled
medical examination. It afforded her 14 days to show good cause for her failure to keep the
scheduled appointment of December 9, 2011 or her entitlement to compensation would be
suspended in accordance with 5 U.S.C. § 8123(d).
On December 28, 2011 OWCP indicated that it utilized the Physician’s Directory System
(PDS) to select Dr. Sabin who was randomly chosen based on appellant’s home zip code and his
name was the first to appear. It enclosed a November 10, 2011 MEO23 iFECS report, which
states that her referee appointment was scheduled with Dr. Sabin.5
Appellant, through her attorney, requested that OWCP reschedule an examination with
Dr. Sabin. It was rescheduled for 12:00 p.m. on January 26, 2012. On January 24, 2012
appellant called OWCP and stated that she had received a letter stating that she had a physician’s
appointment in Colorado and that she had moved to Illinois a year ago. She did not attend the
scheduled examination.
By decision dated February 1, 2012, OWCP suspended appellant’s compensation benefits
effective that same day for failure to attend a scheduled medical examination under 5 U.S.C.
§ 8123(d).
By decision dated February 2, 2012, OWCP denied modification of the July 22, 2011
decision denying appellant’s claim for a recurrence of disability.
LEGAL PRECEDENT -- ISSUES 1 & 2
Section 8123 of FECA authorizes OWCP to require an employee, who claims disability
as a result of federal employment, to undergo a physical examination, as it deems necessary.6
The determination of the need for an examination, the type of examination, the choice of locale
and the choice of medical examiners are matters within the province and discretion of OWCP.7
5

The record also contains a “Referee Medical Referral Form” containing the names of all physicians previously
involved with the case.
6

5 U.S.C. § 8123.

7

See J.T., 59 ECAB 293 (2008).

4

OWCP regulations at section 10.320 provide that a claimant must submit to examination by a
qualified physician as often and at such times and places as OWCP considers reasonably
necessary.8
Section 8123(d) of FECA and section 10.323 of OWCP regulations provide that, if an
employee refuses to submit to or obstructs a directed medical examination, his or her right to
compensation is suspended until the refusal or obstruction ceases.9 OWCP procedures provide
that before OWCP may invoke these provisions, the employee is to be provided a period of 14
days within which to present in writing his or her reasons for the refusal or obstruction.10 If good
cause for the refusal or obstruction is not established, entitlement to compensation is suspended
in accordance with section 8123(d) of FECA.11
ANALYSIS -- ISSUES 1 & 2
The Board finds that appellant’s claim for a recurrence of disability as of June 26, 2010 is
precluded under the suspension provision of section 8123(d) of FECA.
In an attempt to follow the provisions under FECA Bulletin No. 09-05,12 OWCP referred
appellant to Dr. Sabin to resolve a conflict in medical opinion between Drs. Arnold and Ryan
and scheduled an appointment for December 9, 2011. It properly notified her of the appointment
and need for examination. Appellant, nonetheless, failed to keep her appointment. OWCP
scheduled a second appointment with Dr. Sabin on January 26, 2012 and properly notified
appellant. Upon receiving information from Dr. Sabin’s office that she failed to keep her
appointments of December 9, 2011 and January 26, 2012, OWCP provided appellant the
opportunity to present in writing her reasons for failing to keep the appointments scheduled.
Appellant indicated that she canceled her December 9, 2011 appointment because her daughter
was sick and also that she would probably be moving out of state soon. Then, she indicated that
she had received notice of her January 26, 2012 appointment with Dr. Sabin in Colorado, but did
not attend because she had moved to Illinois a year prior. The Board finds these reasons
insufficient to establish good cause for appellant’s failure to attend the scheduled medical
examinations.
On appeal, counsel reiterated that appellant objected to the selection of Dr. Sabin as the
impartial medical examiner. On December 28, 2011 OWCP indicated that it utilized the PDS to
select Dr. Sabin who was randomly chosen based on appellant’s home zip code. The record
contains a November 10, 2011 MEO23 iFECS report indicating that appellant’s referee
appointment was scheduled with Dr. Sabin and a “Referee Medical Referral Form” containing
8

20 C.F.R. § 10.320.

9

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323; see also Dana D. Hudson, 57 ECAB 298 (2006).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.13(d)-(e) (September 2010); J.T., supra note 7.
11

Id.

12

FECA Bulletin No. 09-05 (issued August 18, 2009) outlines procedures for light-duty positions withdrawn
pursuant to NRP.

5

the names of all physicians previously involved with the case. There is no evidence that OWCP
abused its discretion in directing the medical examinations. As appellant did not undergo a
medical examination by Dr. Sabin and has not established good cause for her failure to attend the
medical examinations scheduled on December 9, 2011 and January 26, 2012, the Board finds
that OWCP properly suspended appellant’s compensation benefits effective February 1, 2012.
The Board further finds that the February 1, 2012 suspension of benefits continues in
effect, as appellant has not advised OWCP of her agreement to undergo the directed medical
examination.13 The Board has interpreted the plain meaning of section 8123(d) of FECA to
provide that compensation is not payable while a refusal or obstruction of an examination
continues.14 Thus, section 8123(d) serves as a suspension of appellant’s entitlement to further
compensation arising out of the accepted employment injury.15 In this case, appellant was
provided notice of the suspension provision and had the opportunity to report for examination by
the impartial medical specialist. She did not report for the examinations and did not provide
good cause for her failure to attend. Therefore, appellant’s refusal to submit to the directed
medical examinations has suspended her right to further compensation until such refusal ceases.
In this regard, section 8123(d) serves as a penalty provision.16 For this reason, OWCP’s
February 2, 2012 denial of appellant’s recurrence of disability claim will be affirmed, as
modified, to reflect the suspension provision under section 8123(d) of FECA.17
On appeal, counsel contends that OWCP failed to consider appellant’s TMJ condition in
its decision. OWCP did not accept a TMJ condition in this case. Thus, the Board finds that
counsel’s argument is irrelevant to the issues on appeal.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits
effective February 1, 2012 due to her failure to attend a scheduled medical examination. The
Board further finds that her claim for a recurrence of disability is precluded under the suspension
provision of section 8123(d) of FECA.

13

See Alfred R. Anderson, 54 ECAB 179 (2002).

14

Id.; see also William G. Saviolidis, 37 ECAB 174-75 (1985).

15

See id.

16

See Margaret M. Gilmore, 47 ECAB 718 (1996).

17

See Alfred R. Anderson, supra note 13.

6

ORDER
IT IS HEREBY ORDERED THAT the February 2 and 1, 2012 decisions of the Office
of Workers’ Compensation Programs are affirmed, as modified.
Issued: August 2, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

